         Case 3:18-cv-02038-KAD Document 17 Filed 01/18/19 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR DISTRICT OF CONNECTICUT

  KENNETH A. THOMAS MD, LLC, a
  Connecticut limited liability company,
  individually and on behalf of all others          Case No. 3:18-cv-02038-KAD
  similarly situated,

                     Plaintiff,

                          v.

  COVERMYMEDS, LLC, a Delaware
  company,

                    Defendant.


                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Kenneth A. Thomas

MD, LLC hereby dismisses this action.

Dated: January 18, 2019                      /s/ Jason Campbell
                                             Jason Campbell Esq.
                                             250 First Avenue, Unit 602
                                             Charlestown, MA 02129
                                             (617) 872-8652
                                             jasonrcampbell@ymail.com

                                             Attorneys for Plaintiff
         Case 3:18-cv-02038-KAD Document 17 Filed 01/18/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 18, 2019, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF, which is being served this day on all counsel

of record via transmission of Notice of Electronic Filing generated by CM/ECF.

                                                   /s/ Jason Campbell
